Citation Nr: 0020456	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for cause of death 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from October 1940 to December 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
the record reveals that a claim for accrued benefits was 
denied by the regional office (RO) in November 1993, and that 
the appellant filed a notice of disagreement with this 
decision in January 1994.  Consequently, this issue has been 
added to the issues for current appellate review.  Although 
the Board further observes that a subsequent statement of the 
case and subsequent supplemental statements of the case do 
not address the issue of entitlement to accrued benefits, the 
Board finds that since the appellant is clearly not entitled 
to such benefits as a matter of law, the remand of this issue 
for the sole purpose of the issuance of a more specific 
statement of the case would be an unnecessary waste of 
appellate resources and is therefore not warranted.  The 
Board further notes that following the appellant's notice of 
disagreement in January 1994, neither she nor her 
representative made further reference to this issue or 
requested a statement of the case as to this issue.

The Board further notes that in view of the Board's decision 
to grant service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151, the issues 
of entitlement to service connection for cause of death under 
38 C.F.R. § 3.312 and 38 U.S.C.A. § 1318 have been rendered 
moot, and are therefore subject to dismissal as noted below.


FINDINGS OF FACT

1.  The record contains competent and uncontroverted medical 
evidence showing that the veteran developed additional 
disability during Department of Veterans Affairs (VA) 
hospitalization that was not certain or intended to result 
from that hospitalization, and which was related to the cause 
of the death of the veteran in August 1993. 

2.  At the time of his death in August 1993, the veteran had 
been in receipt of a combined 80 percent disability rating 
for his service-connected disabilities from 1988, and there 
are no accrued benefits payable to the appellant.

3.  There is no longer a controversy regarding the benefit 
sought as to the issues of entitlement to service connection 
for cause of death or for benefits under the provisions of 
38 U.S.C.A. § 1318, as the Board decision's to grant service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 resolves those issues; 
despite this, the Board is still required to provide reasons 
and bases for its determination.  ZP v. Brown, 8 Vet. 
App. 303 (1995).


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  38 U.S.C.A. § 1151 (West 1991).

2.  The requirements for payment of accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

3.  There is no longer an issue of fact or law before the 
Board pertaining to claims for service connection for cause 
of death under 38 C.F.R. § 3.312 and for benefits under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 511, 7104, 
7105 (West 1991); 38 C.F.R. § 20.101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death under the Provisions of 38 U.S.C.A. § 1151

Background

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances: Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court") declared invalid the provisions of 38 C.F.R. § 
3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151. Gardner v. Derwinski, 1 
Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  In December 1994, the United States Supreme Court 
held that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non 
negligent medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March of 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

During the pendency of this appeal, the Board notes that a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997; however, the Board will continue 
to apply the older and more favorable version to the instant 
case.

At the time of the veteran's death in August 1993, service 
connection was in effect for complete right peroneal nerve 
paralysis with right footdrop, rated as 40 percent disabling; 
gunshot wound to the right thigh with damage to Muscle Group 
XIV, rated as 40 percent disabling; post-traumatic stress 
disorder, rated as 30 percent disabling; otitis media, rated 
as 10 percent disabling; right ear hearing loss, rated as 
noncompensable; a healed fracture to the right tibia and 
fibula, rated as noncompensable; and right knee postoperative 
scars, rated as noncompensable.  The veteran was also 
entitled to special monthly compensation on account of loss 
of use of one foot, and a combined disability rating of 80 
percent had been in effect from December 1988.

A VA medical statement from Dr. C., received in September 
1991, indicates that the veteran's service-connected right 
leg had caused numerous falls and that during the previous 
two years, he had fractured several ribs as a result of 
falls.  Dr. C. concluded that the main reason the veteran was 
unable to work was his right leg and hip injuries.

VA treatment records from May 1993 reflect that at the 
beginning of the month, the veteran complained of back pain 
from a fall he experienced two days earlier.  

A VA medical certificate from June 1993 reflects that the 
veteran was admitted to the hospital at this time in part due 
to low back pain connected with another fall three days 
earlier.  The veteran further reported increased back pain 
over the previous several days, and that while he used to be 
able to walk 5 to 10 blocks without problems, he was now 
unable to take more than a few steps.  The assessment at this 
time was both low back pain and pneumonia.  

VA terminal treatment records reflect the history that the 
veteran was admitted on June 18, 1993 to rule out pneumonia 
secondary to a chest X-ray that had been interpreted to 
reveal a right middle lobe infiltrate.  It was also noted 
that the veteran had complained of increased back pain over 
the pervious few days.  During a previous admission that 
ended on June 15, 1993, it was noted that the veteran was 
also evaluated for persistent back pain and elevated white 
blood count.  Extensive workup and medical management during 
the final hospitalization resulted in the veteran's transfer 
to the Extended Care Treatment Center on August 11, 1993; 
however, the veteran's condition required his return to the 
hospital and later to the medical intensive care unit for 
abdominal pain and respiratory distress.

Terminal hospital records further reflect that on August 17, 
1993, clinical findings indicated the development of sepsis 
and aspiration pneumonia, and the assessment included sepsis.  

The death certificate reflects that the immediate cause of 
death in August 1993 was sepsis with underlying causes of 
coronary artery disease (CAD), chronic obstructive pulmonary 
disease (COPD), and pneumonia.

VA autopsy reports from August 1993 reflect the opinion that 
the death of the veteran was secondary to massive pulmonary 
hemorrhage with superimposed emphysema and bronchopneumonia. 

In a written statement in December 1995, VA physician, Dr. 
C., noted that she had served as the veteran's physician from 
1990 to his hospitalization in June, July, and August 1993, 
and that she had reviewed the records of his hospitalization 
and the autopsy report.  It was Dr. C.'s opinion that the 
events causing the veteran's death were unexpected and were 
not a necessary consequence of his hospitalization.

At the appellant's personal hearing in December 1995, the 
appellant and her representative maintained that it was clear 
that the veteran's death resulted from inadequate treatment 
by the VA.


Analysis

The Board has considered the evidence relevant to this claim.  
First, VA treatment records reflect that the veteran was 
admitted to the hospital on his two final hospitalizations at 
least due in part to low back pain that reportedly arose out 
of falls that occurred in May and June of 1993.  In addition, 
a VA physician, Dr. C., not only previously opined in 1991 
that the veteran's service-connected right leg disability had 
resulted in numerous falls and was a major factor in his 
inability to work, but has more recently specifically opined 
that the events causing the death of the veteran were 
unexpected and were not a necessary consequence of his 
hospitalization.  The Board further notes that Dr. C. 
indicated that she reviewed the pertinent hospitalization 
records and the autopsy report in reaching her most recent 
opinion.  While the Board's review of the record reflects 
various possible etiologies for the sepsis that caused the 
veteran's death, it does not contain an opinion that provides 
a definite etiology for the sepsis.

Consequently, the Board finds that Dr. C.'s opinion that the 
events causing the death of the veteran were unexpected and 
were not a necessary consequence of his hospitalization is 
essentially uncontroverted, and that this and other evidence 
of record is therefore sufficient to trigger the benefit of 
the doubt doctrine and establish a causal link between VA 
treatment and the veteran's death in August 1993.  Thus, the 
claim must be granted.


II.  Entitlement to Accrued Benefits

Background

The veteran was in receipt of VA benefits based on a combined 
80 percent disability from December 1988 until his death in 
August 1993, and he was also in receipt of special monthly 
compensation for the loss of use of one foot.  At the time of 
the veteran's death, the veteran did not have a pending claim 
for compensation benefits with the VA.

The appellant's September 1993 claim included a claim for 
accrued benefits.  She was advised by a RO letter of December 
1993 that there were no accrued benefits payable at the time 
of the veteran's death, and the appellant filed a notice of 
disagreement with this decision in January 1994.

At the time of the death of a veteran any accrued benefits 
are payable to the veteran's spouse, children (in equal 
shares), or dependent parents (in equal shares).  38 U.S.C.A. 
§ 5121(a)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.1000(a)(1) (1999).  Accrued benefits are defined as 
periodic monetary benefits to which an individual was 
entitled at death based on evidence in the file at death and 
due and unpaid for a period not to exceed two years prior to 
the last date of entitlement (the veteran's death).  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The Court has held that where the law is dispositive of a 
claim, it should be denied or the appeal terminated because 
of the lack of legal merit or entitlement under the law.  
Sabonis v. Brown, supra.  Consequently, if the statutory 
requirements for an award of accrued benefits were not met, 
the appellant's claim would have to be denied by operation of 
law.


Analysis

Initially, the Board notes that a decision as to whether the 
appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well grounded applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well grounded is not found to be applicable.  See Sabonis.  
The relevant facts in this case are not in dispute.  The 
veteran was entitled to and was paid compensation at the 80 
percent combined rate beginning in December 1988.  The 
veteran was also entitled to and received special monthly 
compensation based on the loss of use of one foot.

There is no legal merit to the appellant's apparent 
contention that accrued benefits should be paid for the two 
years prior to the veteran's death.  Further, she has offered 
no cogent legal argument as to why she believes such benefits 
should be paid.  As set out above, accrued benefits are 
limited to the two years preceding death, and the record 
shows that veteran had been paid all compensation due him 
during the two-year period immediately prior to his death.  
Thus, no benefits were due and unpaid for the 2-year period 
prior to his death.  Accordingly, as the veteran was paid all 
that was due to him during the relevant time period, there 
are no unpaid monetary benefits to which the appellant is 
entitled.  As a matter of law, the appellant is not entitled 
to any compensation benefits due to the veteran and unpaid 
for any period of time during the two years preceding his 
death.

Under Sabonis, where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
lack of legal merit or entitlement under the law.  The 
appellant in this case has failed to allege facts that meet 
the criteria set forth in the law or regulations and, 
accordingly, her claim must be denied.


III.  Entitlement to Service Connection for Cause of Death 
under the Provisions of 38 C.F.R. § 3.312 and for Benefits 
under the Provisions of 38 U.S.C.A. § 1318

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.


Analysis

Earlier in this decision the Board granted entitlement to 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1151. 

The above determination in essence has rendered moot the 
remaining issues of entitlement to service connection for 
cause of death under the provisions of 38 C.F.R. § 3.312 and 
for benefits under the provisions of 38 U.S.C.A. § 1318.  
However, as noted previously in this decision, the Board must 
provide reasons and bases to support this disposition.

In essence, with the grant of service connection for cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151, the appellant is now entitled to the receipt of the 
same benefits to which she would be entitled pursuant to 
either 38 C.F.R. § 3.312 or 38 U.S.C.A. § 1318.  The record 
contains no indication that a favorable action under 
38 C.F.R. § 3.312 or 38 U.S.C.A. § 1318 would establish basic 
entitlement superior to the basic entitlement arising by 
virtue of the favorable grant under 38 U.S.C.A. § 1151 as to 
any other benefit provided by law. 

Having resolved the veteran's claim in her favor under the 
provisions of 38 U.S.C.A. § 1151, there is no longer a 
question or controversy remaining with respect to entitlement 
to service connection for cause of death under 38 C.F.R. 
§ 3.312 or 38 U.S.C.A. § 1318.  No greater benefit could be 
provided, nor are any exceptions to the mootness doctrine 
present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.





ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151, 
is granted.

Entitlement to accrued benefits is denied.

The appeal for entitlement to service connection for cause of 
death under the provisions of 38 C.F.R. § 3.312 and to 
benefits under the provisions of 38 U.S.C.A. § 1318, are 
dismissed.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

